Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/06/2022 have been entered. Claims 1-2, 5, 7-11 and 13-14 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8-11 and 14 are rejected under 35 U.S.C. 103 as obvious over Iwase (US 2017/0232718, of record, ‘718 hereafter) in view of Takiguchi et al (US 2016/0264794, ‘794 hereafter).
Regarding claims 1-3, 5, 8-10 and 14, ‘718 discloses a composition comprising quantum dots reading upon light-emitting nanocrystal particles with contents higher than 5% by mass and a photo-polymerizable compound having a log P value being in a range of 0.5 to 3 ([0055]-[0060], [0102]-[0106], Example 1, [0188]-[0191]), wherein the composition does not contain water and the polymerizable compound is a radical photopolymerizable compound ([0095]-[0099]) and is not soluble in alkali aqueous solution (acrylate monomers and the film formed from the monomers is not soluble in an alkali aqueous solution). ‘718 dose not discloses that the composition further comprising a dispersant, however, in the same field of endeavor, ‘794 discloses a UV curable composition comprising a nanoparticle, a polymerizable compound and a photoinitiator ([0010]-[0015], [0138]-[0171]), wherein a polymer dispersant is used to further improve storage stability ([0184]-[0191]). In light of these teachings, one of ordinary skill in the art would have used a polymer dispersant as taught by ‘794, in order to render the UV curable composition of ‘718 having better storage stability. ‘794 also discloses that the polymer dispersion can be one of DISPERBYK dispersant, which satisfies instantly claimed molecular weight and functional groups ([0191]). ‘794 further discloses that the composition can be an ink composition for ink jet ([0008]), which is capable of being used for a color filter. ‘718 discloses the composition may comprise an inorganic filler such as fumed silica, alumina, titanium dioxide, which reads upon instantly claimed light scattering particles. The references do not specifically disclose the content of these particle being 1% or more by mass as presently claimed. However, it is known in the art that viscosity or light scattering of the composition directly depends upon the content of these inorganic fillers, thus the content of the inorganic filler is a result effective variable. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize the content of the inorganic filler within the scope of the present claims so as to produce desired end results. 
Regarding claim 11, ‘718 teaches all the limitations of claim 1, but ‘718 does not expressly set forth that the ink composition has a surface tension in a presently claimed range. However, it is known in the art that the both Log P value of a compound and surface tension of an ink composition directly depend upon the balance of hydrophilicity and hydrophobicity of the compound used in the composition, since ‘718 discloses a composition having a majority of organic compounds with Log P values being in the presently claimed range, it is reasonable to expect that the surface tension of the composition is also within the presently claimed range, in absence of an objective showing to the contrary. 
Claim 7 is rejected under 35 U.S.C. 103 as obvious over Iwase (US 2017/0232718, of record, ‘718 hereafter) in view of Takiguchi et al (US 2016/0264794, ‘794 hereafter), as applied claim 1 above, further in view of Oshima et al (US 2005/0008970, ‘970 hereafter)
Regarding claim 7, modified ‘718 teaches all the limitations of claim 1, but the  references do not set forth that the composition further comprises a molecular sieve. However, ‘970 discloses a printing composition reading upon ink composition comprising a photopolymerizable compounds  and inorganic fillers to improve process properties and printing durability ([0041]-[0042], Examples), wherein the filler can be a molecular sieve (Example 4, Table 4, [0379]-[0381]). In light of these teachings, one of ordinary skill in the art would have used the molecular sieve as taught by ‘970, to modify the composition of modified ‘718, in order to render an ink composition having better process properties and printing durability.
Claim 13 is rejected under 35 U.S.C. 103 as obvious over Iwase (US 2017/0232718, of record, ‘718 hereafter) ) in view of Takiguchi et al (US 2016/0264794, ‘794 hereafter), as applied claim 1 above, further in view of Wachi et al (US 2009/0035535, ‘535 hereafter).
Regarding claim 13, ‘718 teaches all the limitations of claim 1, but ‘718 does not set forth that the composition further comprises an organic solvent with a boiling point of 180C or more. However, ‘535 discloses an ink composition contains an organic solvent having boiling point being 220 °C or higher and low viscosity in order to render the ink having adequate wet spreading ([0077]-[0080]). In light of these teachings, one of ordinary skill in the art would have used the high boiling point solvent as taught by ‘535, to modify the ink composition of modified ‘718, in order to render an ink composition having proper viscosity and adequate wet spreading. 

Response to Arguments
Applicant's arguments filed on 10/06/2022 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment. Arguments which are still deemed relevant are addressed below.
Applicant argues that the filler of Iwase’718 is serving as a viscosity adjusting agent instead of serving as a light scattering particles as presently claimed. However, it is well known in the art that the inorganic particles such as titanium oxide can function as light scattering particles because their refractive index is generally different from the polymerizable compound in the composition. 
Applicant also argues that the composition of Iwase’718 is used for forming a coating layer by roll-to-roll instead of inkjet, it is noted the composition as claimed is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art teaches a composition in this claim, then the prior art composition will be capable of being used for inkjet, even if the prior art does not disclose the composition is for an ink jet. 
For the reasons set forth here and of record, the claims stand properly rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782